Exhibit 10.1

RETIREMENT AGREEMENT

This Retirement Agreement (this “Agreement”) by and between Regions Financial
Corporation, a Delaware corporation (the “Company”) and Jackson W. Moore (the
“Executive”) is dated as of November 6, 2007 (the “Effective Date”).

WHEREAS, the Executive is party to an Employment Agreement with the Company
dated May 24, 2006, as subsequently amended on January 31, 2007 (the “Employment
Agreement”); and

WHEREAS, the Executive intends to retire from service with the Company, and in
connection therewith, the Company and the Executive wish to set forth their
mutual agreement as to the terms and conditions of such retirement;

NOW, THEREFORE, the Company and the Executive hereby agree as follows:

1. Resignation. Effective as of December 31, 2007 (the “Retirement Date”, which
shall be deemed the “Date of Termination” for all purposes of the Employment
Agreement), the Executive hereby resigns from his employment with the Company,
from his position as a member of the Board of Directors of the Company, and from
all other positions he holds as an officer or member of the board of directors
of any of the Company’s subsidiaries or affiliates (the Company and all of its
subsidiaries and affiliates are hereinafter referred to collectively as the
“Affiliated Entities”). Such retirement shall be treated as a termination of the
Executive’s employment for “Good Reason” for purposes of the Employment
Agreement and, to the extent relevant, for purposes of all other agreements
between the Executive and the Affiliated Entities or compensation and benefit
arrangements sponsored or maintained by any of the Affiliated Entities (and if
any such arrangement does not include a Good Reason concept, shall be treated as
a termination without “cause”); provided, however, to the extent the Executive
satisfies any “retirement” based rule of any compensation or benefit agreement
with or arrangement sponsored or maintained by any of the Affiliated Entities
that provides for more beneficial treatment to the Executive, the Executive
shall be afforded such more beneficial treatment. The Company and the Executive
shall take all steps necessary to ensure that any termination described in this
Section 1 constitutes a “separation from service” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
notwithstanding anything contained herein to the contrary, the date on which
such separation from service takes place shall be the “Retirement Date.”

2. Compensation Matters.

(a) Employment Agreement Payment. The Company shall, on the first regular
payroll date following the six-month anniversary of the Retirement Date (the
“Delayed Payment Date”), pay to the Executive the amounts set forth on Schedule
A, plus interest thereon from the Retirement Date through the Delayed Payment
Date (such six-month period of delay, the “409A Delay Period”) at the applicable
federal rate provided for in Section 7872(f)(2)(A) of the Code (the “Applicable
Federal Rate”), which payment is equal to the sum of the amounts payable to the
Executive under Sections 5(a)(i)(A)(2) and 5(a)(i)(B) of the Employment
Agreement.

(b) Equity Compensation Awards. Pursuant to Section 5(a)(ii) of the Employment
Agreement, all stock options, restricted stock and other equity-based
compensation



--------------------------------------------------------------------------------

awards outstanding as of the Retirement Date and held by the Executive shall
vest in full on the Retirement Date, with any stock options to remain fully
exercisable for the remainder of their full term. Attached hereto as Schedule B
is a schedule of the Executive’s outstanding equity awards, which includes with
respect to stock options the exercise price and the date of expiration.

(c) Continued Medical Benefits. In accordance with the terms of the Employment
Agreement, the Company shall provide the Executive and his spouse with the
Medical Benefits (as defined in Section 3(b)(iv) of the Employment Agreement)
from the Retirement Date and for the remainder of each of the lives of the
Executive and his current spouse. The Medical Benefits shall be provided in such
a manner that (i) until the Executive attains age 65, such benefits (and the
costs and premiums thereof) will be provided so that the provision of such
benefits does not cause the Executive or his spouse to incur any income taxes
and (ii) after the Executive attains age 65, the Company’s portion of the deemed
premium shall be imputed as income to the Executive for income tax purposes.
Throughout the period that the Medical Benefits are provided to the Executive
and his spouse, the Executive’s percentage contribution toward the cost of the
Medical Benefits shall be no greater than the Executive’s percentage
contribution as in effect on the Retirement Date.

(d) Deferred Compensation Benefits. The Executive’s account balance under the
Union Planters Corporation Directors Deferred Compensation Agreement (the “Union
Planters Plan”), plus any deferrals made by the Executive thereunder (and any
matching contributions thereon) from the date hereof through the Retirement Date
shall be paid to the Executive in ten equal annual installments, with interest
on the undistributed portion of the account balance to accrue through the final
payment date and to be paid proportionately with each installment payment, with
the first such installment payment commencing on the Delayed Payment Date. The
Executive’s account balance with respect to deferrals made prior to January 1,
2005 under the Regions Financial Corporation Amended and Restated 1996 Deferred
Compensation Plan for Executives of Former Union Planters Corporation (the
“Regions Plan”), plus any deferrals made by the Executive thereunder (and any
matching contributions thereon) from the date hereof through the Retirement Date
shall be paid to the Executive in a lump sum on the Retirement Date, with such
account balance to be valued as of the Retirement Date, and the Executive’s
account balance with respect to deferrals made on or after January 1, 2005 under
the Regions Plan shall be paid to the Executive in a lump sum on the Delayed
Payment Date, with such account balance to be valued as of the Retirement Date
and with interest to be paid on such balance at the Applicable Federal Rate
through the Delayed Payment Date. Attached hereto as Schedule C is a schedule of
the Executive’s account balances under each of the Union Planters Plan and the
Regions Plan as of the valuation date set forth on such Exhibit.

(e) Other Vested Benefits. Within 30 days following the Retirement Date, the
Company shall pay the Executive any accrued but unpaid base salary and shall
reimburse the Executive in accordance with the Company’s policies for any
reimbursable expenses incurred through the Retirement Date. Amounts that are
vested benefits or that the Executive is otherwise entitled to receive under any
plan, policy, practice or program of or any other contract with the Company or
the Affiliated Entities at or subsequent to the Retirement Date shall be payable
in accordance with such plan, policy, practice or program or contract or
agreement, except to the extent modified by this Agreement. For the avoidance of
doubt, the ING life insurance policy on the Executive’s life shall continue in
full force and effect through October 31, 2008.

(f) Office and Secretarial Benefits. From the Retirement Date until November 4,
2008, the Company shall provide the Executive with (i) fully furnished office
space at the Company’s offices at 6200 Poplar in Memphis, Tennessee, which
office shall have accoutrements (including office equipment and supplies)
comparable to those of the Executive’s office at such location prior to his
relocation to Alabama, and (ii) continued secretarial support from Jesse Boyd,
the Executive’s current secretary, who shall remain an employee of the

 

-2-



--------------------------------------------------------------------------------

Company for payroll and benefit plan continuation purposes and shall be
relocated to Memphis, Tennessee in accordance with the Company’s relocation
policy. For the avoidance of doubt, Ms. Boyd’s continued employment shall be
subject to the Company’s generally applicable policies and Ms. Boyd will provide
secretarial and administrative support for the Company in addition to her duties
to the Executive. The Company shall, effective as of the Retirement Date,
transfer to the Executive one Company-owned personal/home office computer, one
printer and one fax machine (in each case being used by the Executive as of
immediately prior to the Retirement Date); provided that the Company may arrange
for removal from the hard drive of said computer any of its proprietary software
and confidential and proprietary information.

(g) Continued Home Security and Financial Advice. Effective as of the Retirement
Date, the Company shall transfer to the Executive ownership of the Company-paid
home security equipment in the Executive’s homes and on the Delayed Payment Date
shall pay the Executive a lump sum in cash equal to the Company’s cost of
maintaining such security services for the period from the Retirement Date
through November 4, 2008. In accordance with its practice for retiring
executives, from the Retirement Date through December 31, 2009, the Company
shall continue to make available to the Executive financial planning services at
the Company’s expense on the same basis as such services were made available to
the Executive immediately prior to the Effective Date, which financial planning
benefit shall be provided in a manner consistent with Section 2(j) below.

(h) Relocation. The Company shall relocate the Executive and his family and
their home furnishings to Memphis, Tennessee in accordance with the Company’s
relocation policy as in effect immediately prior to the Effective Date. In
addition, the Company shall relocate the Executive’s office furnishings to
Memphis, Tennessee. Consistent with Section 409A of the Code, all such
relocation benefits shall be provided not later than the last day of the second
calendar year that begins after the Retirement Date.

(i) Split Dollar Insurance Arrangements. The Company shall cause the Trust
Agreement (as defined in the Employment Agreement) to continue to pay the
premiums on the Equitable Life Assurance Society life insurance policy on the
Executive’s life out of amounts contributed to the Trust Agreement, and with
respect to such premium payments the Company and the Executive agree that the
Company shall continue to issue the Executive a Form W-2 (or with respect to
periods following the Retirement Date, a Form 1099) for the economic benefit
cost of such policy to the extent such issuance continues to be permissible
under the Code. With respect to the equity split dollar life insurance policies
issued by John Hancock Variable Life Insurance Company and Pacific Life
Insurance Company on the lives of the Executive and his spouse, the Company and
the Executive agree that, to the extent permissible under the Code, for tax
purposes the rollout of such arrangement will be treated in accordance with
prevailing practice applicable to collateral assignment arrangements prior to
the final regulations under the Code, and that consequently no tax will be
reported to the Internal Revenue Service or other applicable tax authority upon
the release of the collateral assignment.

(j) 409A In Kind Benefit Rules. The amount of the financial planning benefits
under Section 2(g) in any given calendar year shall not affect the amount of
such benefits provided in any other calendar year, and the Executive’s (and his
spouse’s) right to such benefits may not be liquidated or exchanged for any
other benefit. To the extent the cost of the benefits provided under
Section 2(g) during the 409A Delay Period exceeds the limitation under
Section 402(g)(1)(b) of the Code (as used for purposes of the limited payment
rule under Section 1.409A-1(b)(9)(v)(D) of the regulations) and such benefits
are otherwise considered deferred

 

-3-



--------------------------------------------------------------------------------

compensation under Section 409A, no later than ten business days after the
Retirement Date, the Executive shall pay to the Company the aggregate amount of
the cost of providing such benefits during the 409A Delay Period less the amount
provided for under Section 402(g)(1)(b) of the Code, and on the 409A Payment
Date, the Company shall reimburse the Executive for all payments so made by the
Executive to the Company plus interest thereon at the Applicable Federal Rate.

(k) Indemnification of Director and Officer Liabilities. The Company hereby
confirms its continued indemnification and insurance obligations to the
Executive under Section 5(a)(iv) of the Employment Agreement.

3. Integration with Employment Agreement; No Mitigation or Set-off.

(a) This Agreement supersedes the Employment Agreement, except that any sections
of the Employment Agreement cross-referenced in Section 2 of this Agreement,
Section 7 (“Full Settlement”) (as modified by this Section 3(a)), Section 8
(“Certain Additional Payments by the Company”) (as amended as set forth in
Exhibit A attached hereto), Sections 9(a), (c) and (d) (“Confidential
Information”) and Section 11 (“Dispute Resolution”) of the Employment Agreement
shall survive and are not so superseded. In order to comply with Section 409A of
the Code, (a) in no event shall the payments by the Company of fees or expenses
under Section 7 be made later than the end of the calendar year next following
the calendar year in which they were incurred, provided that the Executive shall
have submitted an invoice therefor at least 30 days before the end of the
calendar year next following the calendar year in which such fees and expenses
were incurred, (b) the amount of such fees and expenses that the Company is
obligated to pay in any given calendar year shall not affect the legal fees and
expenses that the Company is obligated to pay in any other calendar year, and
(c) the Executive’s right to have the Company pay such fees and expenses may not
be liquidated or exchanged for any other benefit.

(b) The Company hereby waives the application of, and its right to enforce,
Section 9(b) (“Non-Competition”) of the Employment Agreement and any similar
provisions contained in any other agreements between the Affiliated Entities and
the Executive or any plans of the Affiliated Entities in which the Executive
participates. The Company acknowledges that its obligation to make the payments
and provide the benefits provided for in this Agreement and otherwise to perform
its obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense, or other claim, right or action that the Company may have
against the Executive or others. In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement,
and such amounts shall not be reduced whether or not the Executive obtains other
employment.

4. Successors.

(a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive other than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by the Executive’s heirs and legal
representatives. For purposes of clarity, following the Executive’s death, any
rights or benefits related to the Executive’s spouse shall continue to be
provided in accordance with the applicable terms.

 

-4-



--------------------------------------------------------------------------------

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns. Except as provided in Section 4(c), without the
prior written consent of the Executive, this Agreement shall not be assignable
by the Company.

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or the assets of the Company to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
“Company” means the Company as hereinbefore defined and any successor to its
business and/or assets as aforesaid that assumes and agrees to perform this
Agreement by operation of law or otherwise.

5. Amendment. This Agreement may be amended, modified or changed only by a
written instrument executed by the Executive and the Company. The payments and
benefits under this Agreement that constitute “deferred compensation” within the
meaning of Section 409A of the Code are intended to be provided in a manner that
complies in all respects with Section 409A of the Code. If the Company or the
Executive determines after the Effective Date that an amendment to this
Agreement is necessary to ensure such compliance with Section 409A of the Code,
the parties hereto shall cooperate to make such amendment, provided that any
such amendment shall be narrowly tailored to achieve such compliance with as
limited deviation from the intent of this Agreement as of the date hereof as is
possible.

6. Governing Law and Construction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without
reference to principles of conflict of laws. The captions of this Agreement are
not part of the provisions hereof and shall have no force or effect. The
invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.

7. Tax Withholding. Notwithstanding any other provision of this Agreement, the
Company may withhold from any amounts payable under this Agreement, or any other
benefits received pursuant hereto, any Federal, state and/or local taxes as
shall be required to be withheld under any applicable law or regulation.

8. Public Disclosure. The Company and the Executive will reasonably agree upon
the language of any disclosure/press release by Company relating to the matters
hereof, subject to the Company’s requirements under applicable law.

9. Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed an original, and said counterparts shall constitute but
one and the same instrument.

10. Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
(i) if to the Executive, at the home address for the Executive then shown in the
Company’s records, and (ii) if to the Company, to the General Counsel of the
Company, at the Company’s principal offices, or to such other address as either
party shall have furnished to the other in writing in accordance herewith.
Notice and communications shall be effective when actually received by the
addressee.

 

-5-



--------------------------------------------------------------------------------

11. Condition. For the avoidance of doubt, the Company’s obligations under this
Agreement are conditioned on “Cause” as defined in the Employment Agreement not
occurring before the Retirement Date.

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
as of the date first set forth above.

 

/s/ Jackson W. Moore Jackson W. Moore

 

REGIONS FINANCIAL CORPORATION By:   /s/ John D. Buchanan   Name: John D.
Buchanan  

Title:   Executive Vice President, General

            Counsel and Corporate Secretary

 

-6-